Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”. There is no sequence listing, CRF or statement provided for SEQ ID NOs: 1-6 recited on p.5, table A, p. 26, [0099] or p. 28, [0107] of the instant specification. 
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.





DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant's election with traverse of Group I (claims 1-11, 23 and 24) in the reply filed on January 24, 2022 is acknowledged.  The traversal is on the ground(s) that the claimed inventions unity of invention because Groups I and II have a technical feature of a nucleic acid sequence encoding cyclin F expressed in a motor neuron. This is not found persuasive because based on PCT rule 13.1 & 13.2, Applicant's inventions lack unity of invention for the reasons in the previous Office action (see the Office action mailed on November 26, 2021) and also for the reasons under the 102 and 103 rejections below. In particular, the methods recited in independent claims 1-3 and 5 are not limited to the use of any specific material or steps to increase or stimulate the expression or activity of CCNF in the motor neurons, and the method disclosed by Bennett (WO2014/062736) promotes survival of a motor neuron in a subject with ALS after administering to the subject a C9ORF72 antisense or siRNA, wherein the motor neuron in a subject with ALS is with a reduced level or activity of CCNF relative to a control as evidenced by Hogan (see p.9, table 1.4 ; Hogan, Thesis, McCquarie University, Australia, 2014, as in IDS) or Williams et al. (see p. 1, abstract; p. 2, 2nd col, 2nd paragraph to p. 4, 1st co., 1st paragraph, table1; Williams et al., Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253, as in IDS), and the C9ORF72 antisense or siRNA increases or stimulates expression of a nucleic acid sequence encoding cyclin F to normalize the expression and level of CCNF in the motor neuron (see p. 62-64, table 9; p. 15, line 13; p. 14-15; p. 7, lines 14-21; lines 27-32; p. 21; p. 51-55; p. 76-80; p.86-89, claims 5). Further, a recombinant viral vector comprising a nucleic acid sequence encoding cyclin F operably connected to a promoter that is st col.; p. 6, 2nd col., 3rd paragraph; Williams et al., Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253, as in IDS). Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
The requirement for the restriction is still deemed proper and is therefore made FINAL.

4.	Claims 16-18 and 21-22 are canceled. Claims 1-15, 19-20 and 23-26 are pending. Claims 12-15,19-20 and 25-26 are withdrawn with traverse (filed 1/24/22)  from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 24, 2022.
5.	Claims 1-11, 23 and 24 are under examination in this office action.

Claim Objections
6.	Claims 4and 24 are objected to because of the following informalities: the recitation “TDP-43”, “ALS” or “FTD” is not a unique or common abbreviation in the art. . Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-11, 23 and 24 are indefinite because:
i. Claims 1-6 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  The omitted steps are:  how to increase or stimulate expression of a nucleic acid encoding cyclin F in the motor neuron. There are no active steps and/or materials recited or used in order to increase stimulate expression of a nucleic acid encoding cyclin F in the motor neuron. There are no essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

iii. The rest of the claims are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The steps,  critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 1-6 and 23-24 are drawn to methods for promoting survival of a motor neuron with a reduced level or activity of cyclin F (CCNF) relative to a control, for inhibiting degeneration of a motor neuron with a reduced level or activity of CCNF relative to a control and inhibiting abnormal protein accumulation in a motor neuron with a reduced level or activity of CCNF relative to a control, or treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of CCNF relative to a control, comprising increasing or stimulating expression of a nucleic acid sequence encoding CCNF in the motor neuron thereby promoting survival of the motor neuron, inhibiting degeneration of the motor neuron, inhibiting abnormal protein accumulation in the motor neuron or treating a neurodegenerative condition. 
There are no active steps and/or materials recited or used in order to specifically target and increase or stimulate expression of a nucleic acid encoding CCNF in the motor neuron. A skilled artisan cannot contemplate how to specifically increase or stimulate expression of a nucleic acid encoding cyclin F in the motor neuron in order to promote survival or inhibit degeneration of a motor neuron with a reduced level or activity of CCNF relative to a control or treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of CCNF relative to a control.

s 1-11, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in  TDP-43A315T  transgenic mice,  an animal model of ALS caused by TDP-43A315T by administering to the mice an AAV9-CCNFWT-GFP, does not reasonably provide enablement for methods for promoting survival of a motor neuron with a reduced level or activity of CCNF relative to a control, for inhibiting degeneration of a motor neuron with a reduced level or activity of CCNF relative to a control and inhibiting abnormal protein accumulation in a motor neuron with a reduced level or activity of CCNF relative to a control, treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of CCNF relative to a control, comprising increasing or stimulating expression of a nucleic acid sequence encoding CCNF in the motor neuron as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 5-11 that is directed to a method of prevention and curing a neurodegenerative condition.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-4 and 23-24 are directed to methods for promoting survival of a motor neuron with a reduced level or activity of cyclin F (CCNF) relative to a control, for inhibiting degeneration of a motor neuron with a reduced level or activity of CCNF relative to a control and inhibiting abnormal protein accumulation in a motor neuron with a reduced level or activity of CCNF relative to a control, comprising increasing or stimulating expression of a nucleic acid sequence encoding CCNF in the motor neuron. The claims encompass using structurally and functionally undefined materials and/or steps to specifically target and increase or stimulate expression of a nucleic acid encoding CCNF in the motor neuron to promote survival or inhibit degeneration of the motor neuron with a reduced level or activity of CCNF relative to a control.
Claims 5-11 are directed to methods for treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of cyclin F relative to a control, comprising increasing or stimulating expression of a nucleic acid sequence encoding CCNF in the motor neuron, or introducing into the motor neuron a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron to treat a neurodegenerative condition. The claims 5-11 encompass methods of treating, preventing and curing all forms of neurodegenerative diseases including motor neuron degeneration, ALS or FTD by specifically targeting increasing or stimulating expression of a nucleic acid sequence encoding CCNF in the motor neuron, or by introducing into the motor neuron a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter 
The instant invention is based on findings that CCNF and TDP43 can be co-immunoprecipitated in HEK293 cotransfected with CCNF-flag and TDP43-HA and Neuron2a cells transfected with CCNF-mCherry (figure 2), the TDP-43 expression intensity in T-REx Flp-In HEK293 cells stably overexpressing TDP-43 and co-expressing mCherry-Cyclin F is reduced relative to a negative control or the TDP-43 level in in the stably transfected TDP43 T-REx Flp-In HEK293 cells is increased when treated siRNA against CCNF as compared to non-siRNA negative control (figures 3-4), a reduced expression level of CCNF in motor neurons can be detected in sporadic ALS patient tissue (figure 5) and accumulation of TDP-43A315T in neurons overexpressing CCNF in  TDP-43A315T  transgenic mice,  an animal model of ALS caused by TDP-43A315T  is reduced after injection of an AAV9-CCNFWT-GFP into the mice. Applicant extrapolates the above findings to the claimed methods of promoting survival, inhibiting degeneration, inhibiting abnormal protein accumulation in a motor neuron with a reduced level or activity of cyclin F (CCNF) relative to a control or treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of cyclin F (CCNF) relative to a control by increasing or stimulating expression of 
First, Applicant is not enabled for a method of treating, preventing or curing a neurodegenerative disease including all forms of CNS neurodegenerative diseases including Parkinson’s disease (PD), motor neuron degeneration (MND), ALS or FTD caused by all possible mechanisms. Based on paragraphs [0089], [0064]-[0065] of the published specification or p.24, paragraph [0088] and p. 17, paragraphs [0063]-[0064] of the instant specification, the definition of “treating/treatment” encompass prevention or complete cure of the all forms of CNS neurodegenerative diseases including PD, MND, ALS or FTD caused by all possible mechanisms.
[0089] ..the terms "treatment", "treating", and the like…The effect may be prophylactic in terms of completely or partially preventing a disease or symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a condition and/or adverse effect attributable to the condition. "Treatment", as used herein, covers any treatment of a condition in a mammal, particularly in a human, and includes: (a) preventing the condition from occurring in a subject which may be predisposed to the condition but has not yet been diagnosed as having it; (b) inhibiting the condition, i.e., arresting its development; and (c) relieving the condition, i.e., causing regression of the condition. Thus, "treatment of a neurodegenerative condition" includes within its scope delaying or preventing the onset of such a condition (e.g. death of motor neurons), at reversing, alleviating, ameliorating, inhibiting, slowing down or stopping the progression, aggravation or deterioration the progression or severity of such a condition.

 However, neither the specification nor the prior art provides guidance as to how to prevent a person from having a neurodegenerative disease including PD, MND, ALS or FTD caused by all possible mechanisms or cure a neurodegenerative disease including PD, MND, ALS or FTD caused by all possible mechanisms.  Any individual has a potential to develop any neurodegenerative disease including PD, MND, ALS or FTD caused by all possible mechanisms. The causes of different forms of neurodegenerative diseases including PD, ALS or FTD caused by all possible mechanisms caused are different. There are many factors involved in molecular SOD1, TARDBP, FUS, UBQLN2, PFN1, OPTN, VCP, MATR3, TUBA4A, C9ORF72, NEK1, KIF5A, VCP, ALS2, SETX, ANG, CHCH10, SQSTM1, TBK1 and CCNF in view of Williams et al. (Nat. Commun. 2016;7:11253. DOI:10.1038/ncomms11253, as in IDS), Ranganathan et al. (Front. in Neurosci. 2020; doi:10.3389/fnins.2020.00684) and Bruijn et al. (Annu. Rev. Neurosci. 2004, 27: 723-49). While mutations in SOD-1, TARDBP, FUS/TLS and CCNF have been identified and considered as causative for familial ALS, the pathogenesis of ALS is multifactorial. In addition, TDP-43 aggregates can only be found in sporadic ALS patients. The pathogenesis mechanisms for different forms of ALS are also independent and distinct from each other as evidenced by Ju et al. (PLoS Biology 2011; 9: 1-17; e1001052) and Lagier-Tourenne et al. (see table 1, Human Mol. Genet. 2010; 19: R46-R64 published online Apr 15, 2010; doi:10.1093/hmg/ddq137). The same issues applied to other neurodegenerative diseases, for example, Moore et al. teach that the pathogenesis of PD can be familial and associated with different gene deficits including a-synuclein, parkin, PINK1, LRRK, NR4A2 etc. (see p. 59-71, Moore et al., Annu. Rev. Neurosci. 2005; 28:57-87). Applicant fails to teach how to identify or predict when and which one of us would be susceptible to such a disease or developing the disease, and predict when we would need increasing or stimulating expression of a nucleic acid sequence encoding CCNF in the motor neuron by structurally and functionally undefined materials/steps, or introducing into the motor neuron a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron to prevent the disease. Neither the specification nor 
Further, the specification fails to provide sufficient guidance as to what specific amount of the claimed structurally and functionally undefined materials constructs and undefined steps can be used and thus would be effective to prevent or cure all forms of neurodegenerative diseases including PD, MND ALS or FTD caused by all possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease, or to cure the disease, indicating undue experimentation is required while practicing the claimed method to prevent or cure all forms of neurodegenerative diseases including PD, MND ALS or FTD caused by all possible mechanisms using structurally and functionally undefined materials constructs and undefined steps. 

Second, based on the specification and the prior art, Applicant is enabled for reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in  TDP-43A315T  transgenic mice,  an animal model of ALS caused by TDP-43A315T by administering to the mice an AAV9-CCNFWT-GFP, or co-immunoprecipitating CCNF and TDP43 in A315T in neurons overexpressing CCNF in  TDP-43A315T  transgenic mice,  an animal model of ALS caused by TDP-43A315T after injection of an AAV9-CCNFWT-GFP into the mice. The claims are not limited to the agents and methods set forth above but also encompass treating all forms of neurodegenerative disease including PD, MND ALS or FTD caused by all possible mechanisms and using structurally and functionally undefined materials/constructs and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron to promote survival of motor neuron, inhibit degeneration of the motor neuron or inhibit abnormal protein accumulation or treat all forms of neurodegenerative condition with reduced level or activity of CCNF in the motor neuron. However, the specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the claimed invention without undue experimentation because of the complexity and unpredictability of the diseases and failure to provide support a correlation between the TDP-43A315T  transgenic mice,  an animal model of ALS caused by TDP-43A315T and the pathogeneses or causes of all forms of neurodegenerative diseases including all forms of PD, MND ALS or FTD 
Amyotrophic lateral sclerosis is characterized by the slow but inevitable degeneration of α motor neurons in the spinal cord ventral horns and brainstem and neurons in the motor cortex leading to eventual paralysis and death. It is also well known that the major pathological observations in ALS are muscle weakness, and selective degeneration of motoneurons in the patient’s cortex, brainstem and spinal cord. Mutations in genes SOD1, TARDBP, FUS, UBQLN2, PFN1, OPTN, VCP, MATR3, TUBA4A, C9ORF72, NEK1, KIF5A, VCP, ALS2, SETX, ANG, CHCH10, SQSTM1, TBK1 and CCNF as taught by Williams et al., Ranganathan et al. and Bruijn et al.
While mutations in SOD-1, TARDBP, FUS/TLS and CCNF have been identified and considered as causative for familial ALS, the pathogenesis of ALS is multifactorial. In addition, TDP-43 aggregates can only be found in sporadic ALS patients. The pathogenesis mechanisms for different forms of ALS are also independent and distinct from each other as evidenced by Ju et al. (PLoS Biology 2011; 9: 1-17; e1001052) and Lagier-Tourenne et al. (see table 1, Human Mol. Genet. 2010; 19: R46-R64 published online Apr 15, 2010; doi:10.1093/hmg/ddq137). The same issues applied to other neurodegenerative diseases, for example, Moore et al. teach that the pathogenesis of PD can be familial and associated with different gene deficits including a-synuclein, parkin, PINK1, LRRK, NR4A2 etc. (see p. 59-71, Moore et al., Annu. Rev. Neurosci. 2005; 28:57-87). Since the prior art has not deciphered the causes of ALS and other neurodegenerative diseases caused by all possible mechanisms, it is unpredictable what etiology and molecular mechanisms in all forms of neurodegenerative diseases 
	The specification fails to teach what other neurodegenerative diseases are associated with TDP-43A315T and/or caused by reduction of CCNF. Thus, it is unpredictable what other neurodegenerative diseases are associated with TDP-43A315T and/or caused by reduction of CCNF and thus can be treated by increasing the expression or activity of CCNF or by the claimed structurally and functionally undefined materials/constructs and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron. The specification also fails to provide sufficient guidance as to what structural and functional relationship between the claimed structurally and functionally undefined materials/constructs and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron and an AAV9-CCNFWT-GFP in reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in  TDP-43A315T  transgenic mice, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention.
The skilled artisan cannot contemplate how to make and use the claimed method without undue experimentation.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue .  

Claim Rejections - 35 USC § 112
10.	Claims 1-11, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Applicant has not disclosed sufficient species for the broad genus of structurally and functionally undefined materials and undefined steps to increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron to promote survival of motor neuron, inhibit degeneration of the motor neuron or inhibit abnormal protein accumulation or treat a genus of neurodegenerative condition with reduced level or activity of CCNF. Applicant has also not disclosed sufficient species for the broad genus of constructs that specifically target and express CCNF in the motor neurons. The specification only describes reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice, an animal model of ALS caused by TDP-43A315T by administering to the mice an AAV9-CCNFWT-GFP. However, the claims are not limited to methods and agents set forth above but also encompass using structurally and functionally undefined materials and undefined steps to increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron or using a structurally and functionally undefined construct to specifically target and 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice, an animal model of ALS caused by TDP-43A315T by administering to the mice an AAV9-CCNFWT-GFP. However, Applicant is not in possession of other structurally and functionally undefined materials and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron or in treating all neurodegenerative diseases caused by all possible mechanisms. The specification provides no identification of any particular portion of the structure that must be conserved for the claimed materials or constructs and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron. The specification also provides no well-established correlation A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice, an animal model of ALS caused by TDP-43A315T by administering to the mice an AAV9-CCNFWT-GFP and neurodegenerative diseases including MND, ALS or FTD caused by different mechanisms by an AAV9-CCNFWT-GFP or other undefined materials/constructs and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron in vivo in view of in view of Williams et al., Ranganathan et al., Bruijn et al., Ju et al. and Lagier-Tourenne et al..
The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of structurally and functionally undefined materials/constructs and undefined steps to increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron and the claimed genus of neurodegenerative disease. There is no description of the conserved regions which are critical to the function of the claimed genus. There is information regarding the relation of the structure of other undefined materials/constructs and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF in the motor neuron to the function of AAV9-CCNFWT-GFP in reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice or in other neurodegenerative diseases including MND, ALS or FTD caused by different mechanisms. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other undefined materials/constructs and undefined steps to specifically target and increase or stimulate expression of a nucleic acid sequence encoding CCNF 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-5 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bennett et al. (WO2014/062736, as in IDS; was also issued as US10577604) as evidenced by Williams et al. (Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253. as in IDS).  The citations of Bennett are based on WO2014/062736.
Claims 1-5 and 23-24 are directed to methods for promoting survival of a motor neuron, inhibiting degeneration of a motor neuron and inhibiting abnormal protein accumulation in a motor neuron wherein the motor neuron is with a reduced level or activity of CCNF relative to a control and treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of CCNF relative to a control, comprising increasing or stimulating expression of a nucleic acid sequence encoding CCNF in the motor neuron. 
The methods recited in claims 1-5 and 23-24 are not limited to the use of any specific material or steps to increase or stimulate the expression or activity of CCNF in the motor neurons
nd col, 2nd paragraph to p. 4, 1st co., 1st paragraph, table1; Williams et al., Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253, as in IDS).  Thus, claims 1-5 and 23-24 are anticipated by Bennett.
Even if Bennett does not explicitly teach the subject with ALS has reduced expression level of CCNF in motor neurons relative a control, Bennett teaches that administration of the C9ORF72 antisense or siRNA to subjects with ALS increases or stimulates expression of a nucleic acid sequence encoding CCNF to normalize the expression and level of CCNF in the motor neuron, which is to increase or stimulate the expression level or activity of CCNF. In addition, Williams teaches that the subject with ALS has reduced expression level of CCNF in motor neurons relative a control (see p. nd col, 2nd paragraph to p. 4, 1st co., 1st paragraph, table1 in Williams).  Williams teaches a CCNF missense mutation and additional CCNF variants in familial and sporadic ALS and FTD and expression of mutant CCNF in neuronal cells caused abnormal ubiquitination and accumulation of ubiquitinated proteins including TDP-43 and a SCFCCNF substrate and missense mutations and other mutations in CCNF gene are responsible for abnormal increases in ubiquitination of TDP-43 (see p. 1, abstract; p. 3, table 1; p. 4-6, figures 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Williams with the teaching of Bennett to promote survival, inhibit degeneration or abnormal protein accumulation in a motor neuron in a subject with ALS with reduced expression level or activity of CCNF in the motor neuron with an expectation of success because Bennett teaches a method for promoting survival, inhibiting degeneration or abnormal protein accumulation in a motor neuron in a subject with ALS or treating a subject with ALS by administering to the subject a C9ORF72 antisense or siRNA to increase or stimulate expression of a nucleic acid sequence encoding CCNF to normalize the expression and level of CCNF in the motor neuron, which is to increase or stimulate the expression level or activity of CCNF, while Williams teaches that the subject with ALS has reduced expression level of CCNF in motor neurons relative a control. In this combination, patients in both Bennett’s method and Williams’ method are ALS patients and both methods are performing and detecting the same ALS patients they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for .

Claim Rejections - 35 USC § 103
13.	Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO2014/062736 or US10577604) as applied to claims 1-5 and 23-24 and further in view of Williams et al. (Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253. as in IDS) and Hogan et al. (Thesis, McCquarie University, Australia, 2014, as in IDS).  
Bennett is set forth above but fails to teach further determining that the subject has a motor neuron with a reduced level or activity of CCNF relative to a control before increasing expression or stimulating expression of the nucleic acid sequence encoding CCNF in the motor neuron as recited in claims 6 and 11 or introducing into the motor neuron a construct comprising a nucleic acid sequence encoding cyclin F operably connected to a promoter that is operable in the motor neuron as recited in claims 7-10.
While Bennett does not teach further determining that the subject has a motor neuron with a reduced level or activity of CCNF relative to a control before increasing expression or stimulating expression of the nucleic acid sequence encoding CCNF in the motor neuron as recited in claims 6 and 11, Williams teaches this limitation and provides motivation and expectation of success in including the determining step as in claims 6 and 11 because Williams teaches identifying and determining whether the subject with ALS has reduced expression level of CCNF in motor neurons relative to a nd col, 2nd paragraph to p. 4, 1st co., 1st paragraph, table1 in Williams).  Williams teaches a CCNF missense mutation and additional CCNF variants in familial and sporadic ALS and FTD and expression of mutant CCNF in neuronal cells caused abnormal ubiquitination and accumulation of ubiquitinated proteins including TDP-43 and a SCFCCNF substrate and missense mutations and other mutations in CCNF gene are responsible for abnormal increases in ubiquitination of TDP-43 (see p. 1, abstract; p. 3, table 1; p. 4-6, figures 2-3). Williams teaches that CCNF helps to form an E3 ubiquitin-protein ligase complex and transfer activated ubiquitin to target proteins for degradation, and that overexpression of ALS mutant CCNF isoforms resulted in an increase in ubiquitinated proteins, in particular, an increase in TDP-43 ubiquitination (see p.4-6, figures 2-3). The teaching of William provides motivation and expectation of success in further including the determining step in the method of Bennett before increasing or stimulating expression of the nucleic acid sequence encoding CCNF in the motor neuron because missense mutations and other mutations in CCNF gene resulting reduced expression or activity of CCNF have been identified in patients with ALS. 
In addition, while Bennett and Williams do not teach introducing into the motor neuron a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron as recited in claims 7-10, Hogan teaches this limitation and provides expectation of success. In particular, Hogan teaches a recombinant vector or retrovial vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Williams and Hogan with the teaching of Bennett to further include a step of determining the level of CCNF before increasing or stimulating the expression of CCNF in the subjects with ALS or to introducing into the motor neuron a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron in the method of Bennet with an expectation of success because Bennett teaches a method for promoting survival, inhibiting degeneration or abnormal protein accumulation in a motor neuron in a subject with ALS or treating a subject with ALS by administering to the subject a C9ORF72 antisense or siRNA to increase or stimulate expression of a nucleic acid sequence encoding CCNF to normalize the expression and level of CCNF in the motor neuron, while Williams teaches identifying and determining whether the subject with ALS has reduced expression level of CCNF in motor neurons relative to a healthy control, the subject with ALS has reduced expression level of CCNF in motor neurons relative a control and overexpression of ALS mutant CCNF isoforms causes an increase in ubiquitinated proteins, in particular, an increase in TDP-43 ubiquitination, and Hogan teaches a recombinant vector or retrovial vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express CCNF in a motor neuron in an animal model of ALS. In this combination, patients in both Bennett’s method and Williams’ method and Hogan’s method are performing the same function and detecting the same ALS patients they 

Conclusion

14.	NO CLAIM IS ALLOWED.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
February 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649